DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Content of Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant' s use. 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Initially, Examiner notes that the applicant has included a “Cross reference to related applications” section which “claims priority to” several patents.  However, this actually appears to be a background section that identifies patents in the same field as the present application. 
The Cross-reference to related applications section is for claiming the benefit of an earlier filing date for a patent or application for which you were an inventor or co-inventor.  The Background section is for discussing and describing related art.  In particular, all instances of “claims priority to” should be removed.” Appropriate correction is required. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “means to secure the cap” is legalese.  See MPEP § 608.01(b).  The repeated use of the phrases “the invention” or “the present invention” and variations thereof should also be avoided.  Correction is required.  
	
The disclosure is objected to for the following informalities:
In paragraph 20, line 5, “aperture airway 7” should be “aperture airway 17”; and
In paragraph 20, lines 11-12, “cap 12” should read “elongated cap 12”.  There are additional instances throughout the disclosure.  Please correct all instances such that the language is consistent.

Claim Objections
Claims 1, 2, 4, 5, 6, and 7  objected to because of the following informalities:  
In claim 1, line 7, there appears to be missing a word, such as “extending” between the words “airway” and “from.” 
In claim 2, the limitation “The combustion chamber of claim 1” is objected to as being improper claim format.  The claim should read “The smoking pipe of claim 1, wherein the combustion chamber…”  In addition, the phrase “in claim 1” in line 2 should be deleted as it is improper claim format.  
In claim 2, line 2, “the direction”, should read “a direction.”
In claim 3, the limitation “The aperture airway of claim 1” is objected to as being improper claim format.  The claim should read “The smoking pipe of claim 1, wherein the aperture airway”  In addition, the phrase “in claim 1” in line 2 should be deleted as it is improper claim format.  
In claim 4, line 4, “combustion chamber” should read “elongated combustion chamber.” 
In claim 5, line 1, the claim should begin with “The smoking pipe of claim 4, wherein,” in line 1 delete the phrase “claim 4” after the word “in” and in line 2, change “the length” to “a length.”
In claim 6, line 1, the claim should begin with “The smoking pipe of claim 4, wherein,” in line 1 delete the phrase “claim 4” after the word “in” and in line 2, change “the length” to “a length.”
In claim 7,  line 1, the claim should begin with “The smoking pipe of claim 6, wherein,” change “cap” to “elongated cap”, “the length” to “a length”, and delete the phrases “in claim 6”, “in claim 5”, “in claim 4”, and “in claim 5” and “in claim 4.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 8 each recite the limitations “the first end of the pipe” in line 2 and “the second end of the pipe” in line 4.  There is insufficient antecedent basis for these limitations in the claim. The limitations should read “a first end of the pipe” and “a second end of the pipe.”
Claim 8 recites the limitation “the pipe body” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “a pipe body.”
In claims 2, 3, 4 and 7 the limitations  “extends substantially”, “substantially extends”, “negligible thickness”, and “substantially inserted” render the claim(s) indefinite.  One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding the limitations as called for in claims 2, 3, 4,  and 7 creates such an inconsistency between the claims and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03). For the purpose of this examination, the limitations “extends substantially” and “substantially extends” will be interpreted as “extends” and “substantially inserted” will be inserted will be interpreted as “inserted.” Appropriate correction to the claims is required. 
The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  “The terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 4 recites the limitation “negligible thickness.”  The limitation lacks antecedent basis in the description as there is no mention of the thickness of the cap in the description.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a) as being anticipated by Cryder (US RE23663).  
Regarding claims 1 and 3, Cryder discloses a smoking pipe having a first end and a second end with a bowl 2 and a mouthpiece 3 integrally formed therein (Fig. 1, col. 1, lines 37-45).  The pipe includes a combustion chamber defining a passageway into the bowl and a stem extending from the bowl to the second end of the pipe with an air passage there between (col. 1, lines 46-51).  Cryder also discloses a plurality of openings or apertures 8 for establishing communication between the combustion chamber and the interior of the stem or tube. (col. 2, lines 13-18).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cryder in view of Rubin (US Des. 136881).  
Cryder discloses the smoking pipe as in claim 1, but does not explicitly disclose a combustion chamber further defined as having a non-circular shape that extends substantially in the direction of said stem air passage.  Rubin teaches elongated combustion chamber. It is a matter of engineering design to arrange pipe combustion chambers in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). One of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the combustion chamber to the non-circular arrangement as it is a known and suitable arrangement in the art. 

Claims 4, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cryder in view of Rubin and Barz (US 0737550).
Regarding claims 4-6, Cryder discloses a smoking pipe having a first end and a second end with a bowl 2 and a mouthpiece 3 integrally formed therein (Fig. 1, col. 1, lines 37-45).  The pipe includes a combustion chamber defining a passageway into the bowl and a stem extending from the bowl to the second end of the pipe with an air passage there between (col. 1, lines 46-51).  Cryder also discloses a plurality of openings or apertures 8 for establishing communication between the combustion chamber and the interior of the stem or tube. (col. 2, lines 13-18).  
Cryder does not explicitly disclose a combustion chamber further defined as having a non-circular shape that extends substantially in the direction of said stem air passage or a detachable, elongated cap, of negligible thickness, that attaches to the first end of the pipe.   Des. 136, 881 to Rubin teaches a smoking pipe having an elongated combustion chamber, such that the length of the major axes is longer than the minor axes (See Fig. 1). It is a matter of engineering design to arrange pipe combustion chambers in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). One of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the combustion chamber to the non-circular arrangement as it is a known and suitable arrangement in the art.
Barz teaches a tobacco pipe having a cap attached to a first end of the pipe (Fig. 1 and col.1, lines 47-51). It would be obvious to include the cap of Barz in the pipe of modified Cryder in order to prevent tobacco or embers from blowing away by winds or air currents (Barz, col 1, lines 10-13).
The references do not explicitly teach that the cap is elongated but it would be obvious to one or ordinary skill in the art to design the cap, such that the length of the major axes is longer than the minor axes, to match the elongated bowl of modified Cryder, as discussed above.  
With respect to claim 7, modified Cryder discloses that the length of the cap along its minor axes is defined as having a smaller length than said major axes of the combustion chamber.  With respect to the phrase “such that the cap, when detached from said bowl, can be substantially inserted into the said elongated combustion chamber for the purpose of manipulating its contents, and said stem airway,” this recitation is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, Rubin teaches all of the structural limitations as claimed. Therefore, Rubin is capable of performing the functional limitations in the manner claimed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cryder in view of Barz. 
 Cryder discloses a smoking pipe having a first end and a second end with a bowl 2 and a mouthpiece 3 integrally formed therein (Fig. 1, col. 1, lines 37-45).  The pipe includes a combustion chamber defining a passageway into the bowl and a stem extending from the bowl to the second end of the pipe with an air passage there between (col. 1, lines 46-51).  Cryder does not teach a first receiving area located on the first end of the pipe, a second receiving area location on the pipe, and a cap that attaches to either the first or second receiving area by means of magnetism, threads, friction, or springs.

Barz teaches a tobacco pipe having an upper portion of the bowl is exteriorly threaded for a certain distance, as at a2, and a lower portion is similarly threaded, as at a3, Fig. 3, col. 1, lines 37-40), and a cap b that attaches to threaded portion a2 (Figs. 1 and 4, col. 1, lines 41-44). Thus, Barz teaches receiving areas as claimed and a cap that attaches to the first or second receiving area by threads.  It would be obvious to include the cap of Barz in the pipe of modified Cryder in order to prevent tobacco or embers from blowing away by winds or air currents (Barz, col 1, lines 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA MARY TAPSCOTT/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747